Name: Commission Regulation (EEC) No 1909/85 of 10 July 1985 amending Regulation (EEC) No 1591/85 with regard to the release of the security
 Type: Regulation
 Subject Matter: animal product;  trade policy;  civil law
 Date Published: nan

 11 . 7. 85 Official Journal of the European Communities No L 179/23 COMMISSION REGULATION (EEC) No 1909/85 of 10 July 1985 amending Regulation (EEC) No 1591/85 with regard to the release of the security Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 1591 /85 of 12 June 1985 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef and veal held by certain intervention agencies and intended for export (2) contains special rules for the release of the purchase security in the event of a sale at a price fixed in advance ; whereas it should be specified that these rules also apply to the purchase security in the event of a sale by tendering procedure ; whereas, therefore, this provision should be amended ; HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 1591 /85, 'By way of derogation from the second indent of Article 15 (2) (a) of Regulation (EEC) No 2173/79 ...' is hereby replaced by . 'By way of derogation from the second indents of Article 15 (2) (a) and (b) of Regula ­ tion (EEC) No 2173/79 ...' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148, 28 . 6 . 1968 , p . 24 . (2) OJ No L 154, 13 . 6 . 1985, p . 31 .